DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1, 2, 10-12 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshiko et al. (JP 2004-179431) (“hereinafter “Toshiko”).
Regarding claim 1, Toshiko discloses an electronic component (Fig.1 or 3, please consider both embodiments, refer to the whole reference for detailed) comprising: a first board (4 in Fig.1 (or) 112 in Fig.3 (please consider both embodiments); ¶ 47) having a bow-shaped first main surface (surface of 4, which is connected to 1 in Fig.1 (or) surface of 112, which forms cavity 111, respectively); and a joining member (at least two of 5s in Fig.1, which are on each end shown in second and third drawings of Fig.1 (or) 113 in Fig.2 and 3, respectively) disposed on the first main surface of the first board and having a top edge configured to be joined with a second board (1 in Fig.1 (or) 12 in Fig.3, respectively), wherein the top edge of the joining member is disposed in a plane (please refer to the third drawing of Fig.1, where the top edge of the at least two of 5s disposed is in a plane to join to terminals 3 (or) the top edge of 113).
Regarding claim 2, Toshiko discloses the top edge of the joining member (at least two of 5s, which are on each end) is exposed and has a planar shape (please refer to second and third drawings of Fig.1).
Regarding claim 10, Toshiko discloses the joining member (seal ring 113 in Fig.2 and 3; ¶ 47, 48 and 52) comprises a ring shape when the first main surface of the first board is viewed in a plan view thereof.
Regarding claim 11, Toshiko discloses the joining member (seal ring 113 in Fig.2 and 3; ¶ 47, 48 and 52) comprises a rectangular ring shape when the first main surface of the first board is viewed in the plan view thereof (Fig.2).
Regarding claim 12, Toshiko discloses a plurality of the joining members (first joining member is at least two of 5s, which are on each end; and the second joining member is other two of 5s, which are smaller size) each having at least one of a different shape or size when the first main surface of the first board is viewed in a plan view thereof.
Regarding claim 15, Toshiko discloses the joining member (at least two of 5s, which are on each end) consists of only metal (¶ 36).
Regarding claim 16, Toshiko discloses the first board (4) includes an electrode pad (411) disposed on the first main surface, and the joining member (two of 5s, which are on each end) is disposed on the electrode pad.
Regarding claim 17, Toshiko discloses an electronic element (wiring and/or AT-cut crystal oscillator; ¶ 24 and 40) disposed on or in the first board (4 in Fig.1 (or) 112 in Fig.3; ¶ 47).
Regarding claim 18, Toshiko discloses the electronic element (AT-cut crystal oscillator 13; ¶ 47) is a piezoelectric resonator.
Regarding claim 19, Toshiko discloses the electronic element (AT-cut crystal oscillator 13; ¶ 47) is disposed on or to the first main surface of the first board (112), and the joining member (113) is disposed in a frame shape surrounding the electronic element when the first main surface of the first board is viewed in a plan view thereof (Fig.2 and 3).

4.	Claims 1, 2 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (2013/0119541). 
	Regarding claim 1, Ikeda discloses an electronic component (for example- Fig.6B, please refer to the whole reference for detailed) comprising: a first board (26) having a bow-shaped first main surface (surface which is connected to 27); and a joining member (one or more of 27, for example – 27 on the side) disposed on the first main surface of the first board and having a top edge configured to be joined with a second board (24), wherein the top edge of the joining member is disposed in a plane.
Regarding claim 2, Ikeda discloses the top edge of the joining member is exposed and has a planar shape (Fig.6B).
Regarding claim 23, Ikeda discloses an electronic component (Fig.6A or 6D, please refer to the whole reference for detailed) comprising: a first board (21 in Fig.6A or 31 in Fig.6D) having a first main surface (surface which is connected to 23s or 33s, respectively); and a plurality of joining members (23s or 33s, respectively) disposed on the first main surface of the first board and having at least three top edges (top edges of  at least three of 23s or 33s, respectively), wherein the at least three top edges are exposed (shown in Fig.6A or 6D, respectively) and have a planar shape (planar shape of the top edges of 23s or 33s, respectively).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Toshiko et al. (JP 2004-179431) (“hereinafter “Toshiko”) in view of Sato et al. (6,143,992) (“Sato”).
Regarding claim 7, Toshiko is used to reject claim 1 above.
Toshiko discloses the first board (4) is a ceramic board (¶ 29), and a base member (411) including a close contact layer (411) is disposed between the first main surface of the first board (4) and the joining member (5).
Toshiko doesn’t explicitly disclose the ceramic board comprising a sintered body.
Sato discloses an example of a ceramic board (1) comprising a sintered body (column 4, line 61-66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toshiko with the teaching of Sato to provide the ceramic board taught by Toshiko comprising a sintered body. The suggestion/motivation would have been to provide a sintered body as a ceramic board which is known as an excellent in electric insulation as taught by Sato’s column 4, line 7-11. 

8.	Claims 3-5, 9 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (2013/0119541). 
Regarding claim 3, Ikeda is used to reject claim 1 above.
Ikeda doesn’t explicitly disclose the top edge of the joining member comprises a flatness that is less than or equal to 40% of a flatness of the first main surface of the first board.
However, according to the Fig.6B, the first main surface of the first board is a bow shape due to the warping as stated in ¶ 9, thus the top edge of the joining member comprises a flatness that is less than or equal to 40% of a flatness of the first main surface of the first board would have been depending on the warping level of the first board. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Ikeda that the top edge of the joining member comprises a flatness that is less than or equal to 40% of a flatness of the first main surface of the first board. The suggestion motivation would have been the flatness is depending on the warping of the first and second board. 
Regarding claims 4 and 5, Ikeda is used to reject claim 1 above.
Ikeda doesn’t explicitly disclose (claim 4) the top edge comprises a flatness that is less than or equal to 9.0 μm; (claim 5) the flatness of the top edge is less than or equal to 5.0 μm.
However, according to the Fig.6B, the first main surface of the first board is a bow shape due to the warping as stated in ¶ 9, thus the top edge comprises a flatness that is less than or equal to 9.0 μm or 5.0 μm would have been depending on the warping level of the first board.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Ikeda that the top edge comprises a flatness that is less than or equal to 9.0 μm. The suggestion motivation would have been the flatness is depending on the warping of the first and second board.
Regarding claim 9, Ikeda is used to reject claim 1 above.
Ikeda doesn’t explicitly disclose the first main surface of the first board comprises a flatness that is greater than or equal to 10 μm.
However, according to the Fig.6B, the first main surface of the first board is a bow shape due to the warping as stated in ¶ 9, thus the first main surface of the first board comprises a flatness that is greater than or equal to 10 μm would have been depending on the warping level of the first board.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Ikeda that the first main surface of the first board comprises a flatness that is greater than or equal to 10 μm. The suggestion motivation would have been the flatness is depending on the warping of the first and second board.
Regarding claim 20, Ikeda discloses an electronic component (for example- Fig.6B, please refer to the whole reference for detailed) comprising: a first board (26) having a first main surface (surface which has 27); and a plurality of joining members (27s) disposed on the first main surface of the first board and having at least three top edges (three top edge of three of 27s).
 Ikeda doesn’t explicitly disclose wherein each of the at least three top edges comprise a flatness that is less than or equal to 40% of a flatness of the first main surface of the first board.
However, according to the Fig.6B, the first main surface of the first board is a bow shape due to the warping as stated in ¶ 9, thus each of the at least three top edges comprise a flatness that is less than or equal to 40% of a flatness of the first main surface of the first board would have been depending on the warping level of the first board.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Ikeda that each of the at least three top edges comprise a flatness that is less than or equal to 40% of a flatness of the first main surface of the first board. The suggestion motivation would have been the flatness is depending on the warping of the first and second board.
Regarding claim 21, Ikeda discloses an electronic component (for example- Fig.6B, please refer to the whole reference for detailed) comprising: a first board (26) having a first main surface (surface which has 27s); and a plurality of joining members (27s) disposed on the first main surface of the first board and having at least three top edges (three top edge of three of 27s).
Ikeda doesn’t explicitly disclose wherein each of the at least three top edges comprise a flatness that is less than or equal to 9.0 μm.
However, according to the Fig.6B, the first main surface of the first board is a bow shape due to the warping as stated in ¶ 9, thus each of the at least three top edges comprise a flatness that is less than or equal to 9.0 μm would have been depending on the warping level of the first board.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Ikeda that each of the at least three top edges comprise a flatness that is less than or equal to 9.0 μm. The suggestion motivation would have been the flatness is depending on the warping of the first and second board.
Regarding claim 22, Ikeda is used to reject claim 21 above.
Ikeda doesn’t explicitly disclose wherein the flatness of each of the at least three top edges is less than or equal to 5.0 μm.
However, according to the Fig.6B, the first main surface of the first board is a bow shape due to the warping as stated in ¶ 9, thus the flatness of each of the at least three top edges is less than or equal to 5.0 μm would have been depending on the warping level of the first board.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Ikeda that the flatness of each of the at least three top edges is less than or equal to 5.0 μm. The suggestion motivation would have been the flatness is depending on the warping of the first and second board.

9.	Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (2013/0119541) in view of Minegishi (9,960,109).
Regarding claim 6, Ikeda is used to reject claim 1 above.
Ikeda’s Fig.6B doesn’t explicitly disclose the top edge of the joining member comprises a width that is greater than or equal to 30% of a width of a bottom surface of the joining member on a side adjacent to the first board.
Minegishi discloses an example of the top edge of the joining member (one of 700s which is at the end) comprises a width that is greater than or equal to 30% of a width of a bottom surface of the joining member on a side adjacent to the first board (600).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeda with the teaching of Minegishi to provide the top edge of the joining member comprises a width that is greater than or equal to 30% of a width of a bottom surface of the joining member on a side adjacent to the first board. The suggestion/motivation would have been to support that it would have been able to form the solder in different shape.
Regarding claim 24, Ikeda is used to reject claim 23 above.
Ikeda discloses each of the at least three top edges (top edges of at least three of 33s) comprise a width (width of top edges of at least three of 33s) that is significantly (greater than 30% is shown in Fig.6D) greater than a width of a bottom surface of each of the plurality of joining members (bottom surface of 33s) on a side adjacent to the first board (Fig.6D).
	Ikeda doesn’t explicitly disclose each of the at least three top edges comprise a width that is greater than or equal to 30% of a width of a bottom surface of each of the plurality of joining members on a side adjacent to the first board.
For supporting purpose, Minegishi discloses an example of each of the at least three top edges (top edges of four of 700, two at each of end sides in Fig.2) comprise a width that is greater than or equal to 30% of a width of a bottom surface of each of the plurality of joining members (bottom surface of the four of 700) on a side adjacent to the first board (600).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeda with the teaching of Minegishi to provide each of the at least three top edges comprise a width that is greater than or equal to 30% of a width of a bottom surface of each of the plurality of joining members on a side adjacent to the first board. The suggestion/motivation would have been to support that it would have been able to form the solder in different shape. 

Allowable Subject Matter
10.	Claims 8, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849